Case 1:18-cV-08653-VEC Document 66 Filed11/16/18 Pagelof 22

  

D. GEORGE SWEIGERT, C/O ` '
P..OBOXISz vr.'te.t"‘t §"

 

 

 

 

 

 

 

 

 

 

 

 

° MESA, AZ 85211 13 r. t ; »)
3
IN THE UNITED STATES DISTRICT COURT
4 FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)
5
6 D. GEORGE SWEIGERT Case No.: 1:18-cV-08653-UA
7 Plaintiff,
8 vs. JUDGE VALERIE E. CAPRONI
9 JASON GOODMAN MAGISTRATE JUDGE STEWART D. AARON
10 Defendam PLAINTIFF’S SIXTEENTH
REQUEST FOR JUDICIAL NOTICE [16-RJN]
ll
12 PnAINTIEF’S SIXTEENTH
REOUEST FOR JUDICIAL NOTICE llG-RJNI
13
14 NOW COMES THE PRO SE plaintiff, a layman non-attorney Who is acting in the capacity of private
15 attorney general in a public interest lawsuit, to respectfully request this Court take notice of_ certain public records
16 and documents pursuant to New York Civil Practice Lavvs and Rules (CPLR) § 4511(d).
17
PUBLIC ARTIFACT ONE:
18
19 New York Times article: “Cooperatz'ng Wz`tness in Mueller Inquz`ry Prea’z'cts Hz's Own
Indz'ctmentfor Lyz`ng”, Nov. 12, 2018 by Sharon LaFraniere
2
0 Internet URL: https://www.nvtimes.com/Z()l8/1l/12/us/p0litics/ierome-corsi-predicts-indictment.html
21
22 PUBLIC ARTIFACT TWQ:
23 Video production posted on YouTube by Jason Goodman entitled: “Dr. Corsi and Kevin Shipp Discuss
Polygraph Testing Seth Rich Witness Luke Anon”, July 30, 20l8
24
Internet URL: https://www.voutube.com/watch?v=hmx7tGuFOIg
25
26
27 l

28

 

 

PLAlNTIFF’S SIXTEENTH REQUEST FOR JUDICIAL N()TICE [l6-RJN}

 

Case 1:18-cV-08653-VEC Document 66 Filed 11/16/18 Page 2 of 22

 

 

 

 

 

 

 

1 PUBLIC ARTlFACT THREE:
l Twitter account of Kevin Shipp: “ ttps://twltter.com/Kevln bmpp `
3 Internet URL: https://twitter.com/Kevin Shipp
4
PUBLIC ARTIFACT FOUR:
5
Terms of Use published by PATRE()N.COM
6
7 Internet URL: https://www.patreon.com/legal
8 PUBLIC ARTIFACT FIVE:
9
Newspaper article, “DFW fundraiser ‘Operation Classif"led’ aims to raise legal funds for Gen. Mike Flynn”,
10 November 9, 2018 by Kaley Johnson
11 Internet URL: https://www.star-tele,qlam.com/neWs/politics-government/national-
politics/articleZZl440535.html
m
PUBLIC ARTIFACT SIX:
13
14 Facebook.Com photo posted on account JohnBWellsCTM on October 25, 2018.
15 Internet URL:
16 https://Www.facebook.com/JohnBWellsCTM/photos/a.371891099550227/2278621202210531/?tvpe=3&theater
17 PUBLIC ARTIFACT SEVEN:
18 Newspaper article, Tampa Tribune, “Prosecutors: Armv reservist inflated role with militarv” by Howard
19 Altman, July 21, 2011
20 Internet URL: https://www.tbo.com/news/prosecutors-armv~reservist-inflated~role~with-militarv-245210
21
PUBLIC ARTIFACT EIGHT:
22
23 Amazon book entitled, “Shell Games: A Whistleblowing Report” by Scott Bennett
24 Internet URL:
25 httns://www.amazon.com/Shell-Game~Whistleblowing-Scott-Bennett/dp/l312002603/ref=sr 1 1/131-0066338-
261941 8?ie=UTF8&aid=1542112503&sr=8-1&kevwords=scott+bennett
26
27 2

28

 

 

 

 

 

 

 

 

 

 

 

I’LAlNTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [lG-RJN]

 

l\)

Case 1:18-cv-08653-VEC Document 66 Filed 11/16/18 Page 3 of 22

 

10

11

12

ATTESTATION
The undersigned hereby attests that the attached artifacts are true and accurate representations created from
source displays on the Internet or printed books. These artifacts are provided in a good faith effort to increase
judicial efficiency and to promote equal justice
The undersigned hereby attests that the foregoing statements have been made under penalties of perjury.

Dated this l § day of November 2018

W, 7;"

D./GEORGE sWE

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

3

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16~RJN|

 

Case 1:18-cv-08653-VEC Document 66 Filed 11/16/18 Page 4 of 22

 

10

11

12

ARTIFACTS

And

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

EXHIBITS

The undersigned hereby attests that the attached artifacts are true and accurate representations created from
source displays on the Internet or printed books. These artifacts are provided in a good faith effort to increase
judicial efficiency and to promote equal justice

The undersigned hereby attests that the foregoing statements have been made under penalties of perjury,

Dated this / 5 day of November 2018

 

4

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [lG-RJN]

 

l\)

Case 1:18-cv-08653-VEC Document 66 Filed 11/16/18 Page 5 of 22

 

10

11

12

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

5

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

Case 1:18-cv-08653-VEC Document 66 Filed 11/16/18 Page 6 of 22

PUBLIC ARTIFACT ONE:

 

I\.)

10

11

12

 

New York Times article: “Cooperating Wz`lness in Mueller Inqul'ry Prea’z'cts His Own
Indictmentfor Lyz'ng”, Nov. 12, 2018 by Sharon LaFraniere

Internet URL: https://www.nvtimes.com/ZOI8/11/12/us/politics/ier0me-corsi-predicts-indictment.html

The .Ncw Uork Timcs

Cooperating VVitness in
Mueller Inquiry Predicts H is
Own Indictrnentfor Lying

   

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

 
 
  

‘ in Ociober 2008 in Kenjra, I\Ir, Cerai
earn that included a plea 10 listeners for

 

predicted his
nmn»e.j§ iu power hi; ie§d§ trees

By Shamn LaFraniere

rim 123 ama f ' *’

 

' night nom the official u.S. tim'o is:

03:36:36 a.m

     
     

' nascar wab¢¢ 131 2012
M 1 Pacim:‘nma x@

6

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN}

 

[\.)

Case 1:18-cv-08653-VEC Document 66 Filed 11/16/18 Page 7 of 22

 

 

3 Jerome Corsi, a friend of the Trump adviser Roger J. Stone Jr., in October 2008 in Kenya. Mr.
Corsi predicted his own indictment on Monday in a YouTube live stream that included a plea to listeners for money
4 to cover his legal fees. CreditCreditAssociated Press
5 By Sharon LaFraniere
6
0 Nov. 12, 2018
7 O
8 WASHINGTON - Jerome Corsi, a conspiracy theorist and friend of the longtime Trump
9 adviser Roger J. Stone Jr., said on Monday that his two-month-long cooperation With the
special counsel’s office has broken down and he expects to be charged With lying to
10 investigators or a federal grand jury.
11 Mr. Corsi, who said he has been cooperating since August With prosecutors Working for
12 the special counsel, Robert S. l\/lueller 111 predicted his own indictment in a 110uTube live
st____ream that included a plea to listeners for money to cover his legal fees
13
He offered no independent corroboration, and he has a long history of lobbing public
14 grenades, including insisting that President Barack Obama Was raised a Muslim and forged
15 his birth certificate Mr. Corsi’s lawyer, David Gray, had no comment, nor did a
spokesman for Mr. Mueller, who is investigating Russia’s interference in the 2016
16 presidential election and Whether any Trump associates Were involved.
17 l\/lr. Corsi, 72, figures in the inquiry because he and Mr. Stone were apparently in touch
18 With each other about WikiLeaks during the final months of the campaign As part of a
Wide-ranging effort to undermine the election, Russian intelligence operatives had hacked
19 Democratic emails, including those of Hillary Clinton’s campaign chairman, .1 ohn D.
Podesta, and gave them to WikiLeaks to distribute
20
21
22
23
24
25
26
27 7

28

 

 

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

Case 1:18-cv-08653-VEC Document 66 Filed 11/16/18 Page 8 of 22

PUBLlC ARTIFACT TWO:

 

10

ll

12

 

Video production posted on YouTube by Jason Goodman entitled: “Dr. Corsi and Kevin Shipp Discuss
Polygraph Testing Seth Rich Witness Luke Anon”, July 30, 2018

Internet URL: httns://www.voutube.com/watch?v=hmx7tGuF01g

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Dr. Corsi and Kevin Shipp Discuss Polygraph Testing Seth Rich
Witness 1_uke Anon

J~sscn Goodman

   

Subseribr_- "~:-1

6,420 ‘».fiews
414 .~';:: :: fagg z.; ».1',1;;,¢~“; §§ £.E~' §§ iv
Streameci |§"u'e scm Juiy 301 2018

i_sst w~ee;*¢:, Dr'. Corsi called me sine aiken that l reach mut to Jac:k Sut‘kman. propoa§ng m polygraph we ElC\l informant 1" Seth Rich witneas
known 515 Lul<& s.rlmn. l ang§»este;i we §ri‘.\u€;ve Kevin Shipp in 1112 discs aié»nn.

night now;. ing officiai U.S. time ia;¢:

03:45:45 a.m

-
Tuesday, November 13, 2016

Pacitic Time . "~ fw

 

8

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

 

 

Case 1:18-cV-08653-VEC Document 66 Filed 11/16/18 Page 9 of 22

 

10

ll

12

Video information:

Streamcd live on Ju1 30, 2018

Last Weck, Dr. Corsi called me and asked that I reach out to Jack Burkman, proposing to
polygraph the DOJ informant / Seth Rich Witness known as Luke anon. I Suggested We involve
Kevin Shipp in the discussion [emphasis added]

Become a Sponsor of Crovvdsource the Truth and
enjoy exclusive content Only ON Patreon
monthly Sponsorship on Patreon
https://WWW.patreon.com/crowdsourceth...

One time Sponsorship via PayPal
http://paypal.me/crowdsourcethetruth

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

9

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDIC!AL NOTlCE [16-RJN]

 

Case 1:18-cV-08653-VEC Document 66 Filed 11/16/18 Page 10 of 22

 

 

 

 

 

 

    
     

 

 

 

 

 

     

 

   

 

1 PUBLIC ARTIFACT THREE:
’)
Twitter account of Kevin Shipp: “ ttps://twitter.com/Kevin Shipp”
3
Internet URL: https://twitter.com/Kevin Shipp_
4
5
6
7
8 Kevin Shipp who w f°nw' ' xii
_<>"oo jafme
Ke"""' ikmpomewcc"m¥ ~*"e;Bock"From LheCcmnar'),'of @ <M;)
9 _T°“’~"_'$"’» C°“'FM§"!W"€""S“"‘ ' semmdaed cmere-/Qarrg cox umwa cone rim a».\ax:n¢
nestgalcr. Mm~/.'. rm the formerly
cf§»ad<m-GAMM‘.M¢
10
l l Fl{(i;\"l
TIII?,
12 OMPANY ` ' "°"d"°"°"
f or v §§Z:f
1 3 f,‘amazonl)nZ
14
15 K`:""§»","°" \.,,f:>l‘::“;,,>
16 Sweigert may be facing a defamation suit and
a suit against him for filing a false federal suit. maxim,b.,°,,l.,,al.,_,;_.mm
17 The FBI is aware of hlm. 03:55:5»5 a_m
2;41.111114 1 12 N<>v 2;)“121 § ,,;
18 47@1.1 120111<.,_¢= §§ §§ § ®H v TY““”§:§§§§§;”‘§Q 1
19 "
20 . .
K°`f§-.'I §'1§§'° (___:f:‘_‘::r;,,)
21 . . . .
Who is David Sweigert? Apparently, he ls
22 posting defamatory social media posts about
me, lohn B. Wells and jason Goodman, Go
23 ahead all you citizen investigative journalists
and find out who he is and What he is doing.
24 indem 121\1@-/2<)13
25 199 east/asia 341 takes §§ @ §§ § § §§ § 0 §
39 199 ' 347
26
27 10

28

 

PLAINTIFF’S SlXTEENTH REQUEST FOR JUDlCIAL NOTICE [lG~RJN}

 

 

Case 1:18-cV-08653-VEC Document 66 Filed 11/16/18 Page 11 of 22

1 PUBLIC ARTIFACT FOUR:

 

Video production published on the Jason Goodman YouTube channel entitled: “Patriot's Roundtable at
Operation Classii"\ed Scott Bennett, Robyn GritZ, Sidney Powell & Kevin Shipp”, Nov. ll, 2018

Internet URL: https://www.youtube.com/watch?v=lYrKZCZRYOk

5 Nov. 11, 2018

 

13

14

 

15
Patriot`s Roundtable at Operation C|ass§fied Scott Bennett, Robyn
16 Gritz, Sidney Powell & Kevin Shipp

" Jason Goodman

 

17
1011 20‘214 views

18
mgm 1313 §§ '311: :- vw 1\1;-1€ a§ l 1333 §§ w

19

Streamed 1169 on Nc:¢'»; 11, 2018

20 A group ofArnerica‘S bravest patriots join me to discuss the overwhelming corruption We no‘.'.f face `il'his interview mae recorded live at John B.
Wells Operat;ion Classified in Dallas Texas on November 111 2018

 

21

22 Rig`ht now, the official U.S. time iss
04: 06 : 06 a . m

23 s1 §

24 1 " l¥““'a¥>‘§‘§?;'"¥i§§’”`“'»~ w

25

26

27 11

28 PLAINT!FF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE llG-RJNI

 

 

 

I\)

Case 1:18-cV-08653-VEC Document 66 Filed 11/16/18 Page 12 of 22

 

10

11

12

Streamed live on Nov ll, 2018

A group of Arnerica's bravest patriots join me to discuss the overwhelming corruption vve now
face. This interview Was recorded live at John B. Wells Operation Classified in Dallas Texas
on November 10, 2018 [ernphasis added]

Special thanks to John B. Wells and Operation Classified Please visit
https://WWW.caravantornidnight.corn/

Please donate to the Michael Flynn Defense Fund - https://mikeHynndefensefund.org/
Purchase Scott Bennett's book - http://armypsyop.WiXsite.com/shellgame

Purchase Sidney PoWell's book - https://squareup.corn/market/sidney-po...

Purchase Kevin Shipp's book - https://WWW.fortheloveoffreedorn.net/

Visit Robyn Gritz' Go Fund Me _ https://wWW.gofundme.com/fighting-fbi...

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Becorne a Sponsor of Crowdsource the Truth and enjoy exclusive content On1y ON Patreon
http://Www.patreon.corn/crowdsourcethe...

[ernphasis added]

12

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

Case 1:18-cV-08653-VEC Document 66 Filed 11/16/18 Page 13 of 22

 

       

 

 

  
 

 

1 PUBLIC ARTIFACT FIVE
’T
Newspaper article, “DFW fundraiser ‘Operation Classified’ aims to raise legal funds for Gen. Mike Flynn”,
3 November 9, 2018 by Kaley Johnson
4 Internet URL: htt s://www.star-tele ram.com/news/ olitics- overnment/national-
olitics/article221440535.html
5
.r c . . . ,
6 DFW fundraiser Operatlon Classlfied
7 0 0 o
aims to raise legal funds for Gen. Mike
8
9 Flynn
10 . BY KALEY JOHNSON
)».j"'o,*u r1 sn/i@st'a.* * ~m. nom
l l ) 1 .\ _ ,
No'\;emner 1532 ama Ui:;»:;-.-‘
12 GR.APEVINE-ADFWgala’ aimsto~'raise~moneyforformer-national-'~seeurity'~adviser~General~ ~ ~ ~ ~~ - ~~ f ~ y
13 Michael Flynn ahead of his prison sentence in Decernber.
14 The gala, organized by talk show host John B V\~'ells, is called Operation Classified and Will
take place Friday through Sunday at the Hilth in Grapevine_, according to the event’s news
15 release
16 “The event is billed as the largest-ever event supporting General Michael Flynn, features a
17 who’s who of political leaders supporting a man they7 collectively ca}l a great American patriot
and hero,” the release says.
1 8
Flynn, 19 reeident Doirald "i`i:'urnp"s former national security adviser, was charged as part of
19 Robert Mueller"s in\-*esti ation into Russian meddling in the 2016 presidential election and
§
20
night mm eve cream u.s. rim as=
21 04:11:11a.m
22 r, rues;a; :<;»;_|e;":_le;“ 163_. 201§\& Q
23
24
25
26
27 l 3

28

 

 

 

 

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NO'I`ICE [l6-RJN}

 

I\)

Case 1:18-cV-08653-VEC Document 66 Filed 11/16/18 Page 14 of 22

DFW fundraiser ‘Operation Classified’ aims to raise legal funds for Gen. Mike Flynn

 

 

By Kaley Johnson

 

 

3
kiohnson@star-telegram.com
4 November 09, 2018 05:22 Pl\/[
5 GRAPEVINE
6 A DFW gala aims to raise money for former national security adviser General Michael Flynn
ahead of his prison sentence in December.
7
The gala, organized by talk Show host John B Wells, is called Operation Classified and Will
8 take place Friday through Sunday at the Hilton in Grapevine, according to the event’s news
9 release.
10 “The event is billed as the largest~ever event supporting General l\/Iichael Flynn, features a
who’s who of political leaders supporting a man they collectively call a great American patriot
11 and hero,” the release says.
12
Flynn, President l)onald lrunir)’s former national security adviser, was charged as part of Robert
13 Mueller’s investigation into Russian meddling in the 2016 presidential election and possible
14 coordination with the Trump campaign
15 On Dec. 1, 2017, Flynn pleaded guilty to lying to the F.B.l. about conversations with the Russian
ambassador in a plea deal with l\/Iueller.
16
17 He is to set to be sentenced on Dec. 18.
18 Wells, the former host of late-night talk show “Coast to Coast,’ said he wanted to raise money to
help Flynn. He said Flynn was forced to sell his family horne and lost all his money in legal
19 defense fees during and after the Mueller investigation
20 “This is a just cause. The way (Flynn) was treated and vilified and all this nonsense going on in
21 the Mueller investigation spurred us into action,” Wells said. “He’s a fine man. He hasn’t played
the victim, he didn’t ask us to do this.”
22
Wells said on Friday, 500 to 600 people from across the country were at the event. He expects
23 that number to double or triple on Saturday and Sunday.
24 . . .
“lf you are accused of a federal crime, you don’t have to be guilty of anything, you can be totally
25 innocent But it will cost you every dollar you have or every dollar you’re gonna have just to
defend yourself from those charges,” Wells said.
26
27 14

28

 

 

 

 

PLAINTIFF’S SIXTEENTI'I REQUEST FOR JUDICIAL NOTICE [16-RJN]

 

Case 1:18-cV-08653-VEC Document 66 Filed 11/16/18 Page 15 of 22

According to the event’s website, attendees “will come away with a comprehensive
understanding of the Deep State and they will concurrently be directly supporting General

 

Michael Flynn.”

 

3
Speakers at the event include:
4
50 William Federer, Writer and historian
o Demetra Antimisiaris, PharmD Associate Professor
6 Ty Bollinger, cancer researcher and writer
1 Stewart Rhodes, Founder of the Oathkeepers
8 “It is a lineup heretofore unseen, designed to connect all of the dots that form the prison cell
9 architecture that we call the Deep State,” John B Wells said in the release. “If you want to know,
you’ve gotta show.”
10
Under the plea agreement, F lynn is under a gag order so his brother, Joseph Flynn, will be
11 speaking at the gala in his place, event organizers said.
12
13 Wells issued a statement about the event in the release. He said he and his Wife, Brendi Wells,
14 organized the event and it is designed to raise awareness and finances for Flynn.
15 “I would argue that Lieutenant General Michael Flynn represents all American Patriots, certainly
those on the right. The power behind the DNC, the “progressives” (in reality, socialists) is that
16 they support each other in a manner that more independently minded conservative Americans do
17 not,” he said. “General Flynn is a victim of political expedience, political skullduggery and
lawfare. He defended his son, like any father would and the left crewed up and destroyed the
18 man’s reputation, his families’ reputations and his finances.”
19 Interviews conducted by special counsel investigators included questions about the business
20 dealings of Flynn and his son, who served as his father’s chief of staff and top aide.
Flynn’s sister, Barbara Flynn Redgate, and brother, Joseph Flynn, started a legal defense fund for
21 Flynn in September 2017. Operation Classified is working With Flynn’s family to help raise
funds.
22 Kaley Johnson.' 81 7-390- 7028, @Kaley.]ohnson6
23
24
Read more here.' https.'//www.star-telegramcom/news/poll`tz'cs-governmeni/national-
25
26 politics/article22l 44 05 35. html#sl'orylink=cpy
27 l 5

28

 

 

 

PLAIN'I`IFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTlCE [16~RJN]

 

Case 1:18-cV-08653-VEC Document 66 Filed 11/16/18 Page 16 of 22

PUBLIC ARTIFACT SIX:

 

 

10

11

12

 

Facebook.Com photo posted on account JohnBWellsCTl\/[ on October 25, 2018.

Internet URL:
https://Www.facebook.com/JohnBWellsCTM/photos/a.371891099550227/2278621202210531/?tvpe=S&theater

Dallas, Texas
11/‘9-11/2018

aileen DFw Lakee t ,
Executive Confaranca Center

t

 

13

i4

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Join vs on Tbis “Mission"... y t
A "Mi.ssion" That Nill Opon ¥o\n' Eyos to the Truth!~

Righ{ naw. tha officlnl U,B. time 152

04:23:44 a.m

ives/szy. November u, 1013
M 1 Pactfii:‘rime \(-‘D

 

 

16

PLAlN'I`lFF’S SlXTEENTH REQUES'I` FOR JUDICIAL NOTICE [16-RJN]

 

l\)

Case 1:18-cV-08653-VEC Document 66 Filed 11/16/18 Page 17 of 22

PUBLIC ARTIFACT SEVEN:

 

10

11

12

Newspaner article, Tampa Tribune, “Prosecutors: Armv reservist inflated role With militarv” bv Howard

Altman, July 21, 2011

Internet URL: https://www.tbo.com/news/prosecutors-armv-reservist-intlated-role~with-military-2452l0

NEWS 110th DUP
Prosecutors: Army reservist inHated role
with military

By Howard Altman | Times Staff Writer @
‘ 1

 

As a newly minted officer in the U_S_ Amiy re serves: Scott Allan Bennett received raise reviews from his superiors at the ilth
Ps}~' chological Cperations Battalion during his first et aluation as a chl Lieutenant_ Bennett a personnel officer_ tx as landed

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

among other things for det ising a sj, stem to ensure et aliiations i.\ ere done on time He mas recommended for promotion "His
future with the Armj~' is tinlimited “ Wrote one superior officer Then came the lies; prosecutors say -~
E' en before his e‘ aliiation is as done, Bennett wrote an email to his cit ilian employ er: military contractor Booz Ailen Harnilton,
seeking a position at hiacDill Air Force Base. lri the email= Bennett inflated his role With the AIm§-'_ l.n the email= introduced this
morning at Bennett's federal trial on charges that he lied his way onto housing at MacDill Air .Forc.e Base, Bennett told Booz
Allen Hamilton oificials that he \Yas a "psychologic al operations officer" With countenerrorism experience and an "Islam analyst"
who had worked ii'ith US“ Special Operations Command and the State Department. He wrote that he had a secondary military
specialty as a personnel officer. But that wasn’t true, Lt. Col. Joel Droba= an Arm§' reservist and commander of Bennett's
battaliorr, testified Bennett was not a psychological operations officer, had not undergone the training and served in a support
role as a personnel officer And Bennett never had any orders from Special Operations Command during his tenure With the
battalion Arm'_t-' Lt, Col Frank Han'ar, aide de camp to Special Operations Command chief Adm. Eric Olson, later testified that
Socom had no record of contracts with Bennett In ]anuary, 2010, Booz Allen Hamilton approved a contract for Bennett to Work
as a counter~threat finance analyst at the Joint lntelligence Operations Center atf US Central Conimantl. Later that month:
investigators say that after arriving at MacDill on a flight with Special Operations Cotnmand commander Adm. Eric Olson=

D.-w..»,-.+»' +,-.1,1 1.,.~,1 L.,..w.$.~~ ».££`S ,..’,~1~ ¢1,..~+ e!...`~-~L !.-,. ,1.`,1~.»'> \`,`~-... ,.H .\`». 4,`,.“.- ~.,.»,.+.`n." f-n-. ...,._mj,`,i en .»~,~~-.». »w.». ¢1,.,\ t.,....n \‘,. .~»,.~ ..M

sight imw, the emma u.s. saw 1a

04:29:29 a.m

. .
Tuesr|ay, November 13 2018

§ 11’_:1\¢:'lt'ltz`l`imey \Q

 

17

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDIC!AL NOTICE [16~RJN]

 

 

Case 1:18-cv-08653-VEC Document 66 Filed 11/16/18 Page 18 of 22

 

10

11

12

News Roundup

Prosecutors: Army reservist inflated role with military

By Howard Altman | Times Staff Writer @

Published: July 21 , 2011

Updatcd: March 20, 2013 at 02:55 Pl\/l

AS a newly minted officer in the U.S. Army reservcs, Scott Allan Bennett received rave reviews
from his superiors at the llth Psychological Opcrations Battalion during his first evaluation as a
2nd Lieutenant. Bennett, a personnel offlccr, was lauded, among other things, for devising a
system to ensure evaluations were done on time. He was recommended for promotion "His
future with the Army is unlimited," wrote one superior officer. Thcn came the lies, prosecutors
say.

Evcn before his evaluation was done, Bennett wrote an email to his civilian employer, military
contractor Booz Allen Hamilton, Secking a position at MacDill Air Force Base. ln the email,
Bennett inflated his role with the Army. fn the cmail, introduced this morning at Bennett's
federal trial On charges that he lied his way onto housing at l\/lacDill Air Forcc Basc, Bennett told

 

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Booz Allen Hamilton officials that he was a "psychological operations officer" with
counterterrorism experience and an "lslam analyst" who had worked with U.S. Special
Operations Command and the Statc Department. He wrote that he had a secondary military
specialty as a personnel officer But that wasn't truc, Lt. Col. Joel Droba, an Army reservist and
commander of Bennett'S battalion, testified Bennett was not a psychological operations officer,
had not undergone the training, and Scrvcd in a Support role as a personnel officer And Bennett
never had any orders from Spccial Operations Command during his tenure with the battalion.
Army Lt. Col Frank Harrar, aide de camp to Special Operations Command chief Adm. Eric
Olson, later testified that Socom had no record of contracts with Bennett In January, 2010, Booz
Allcn Hamilton approved a contract for Bennett to work as a counter-threat finance analyst at the
Joint lntelligence ()perations Center at U.S. Central Command. Later that month, investigators
say that after arriving at l\/IacDill on a flight with Special Operations Command commander
Adm. Eric Olson, Bennett told base housing officials that though he didn't have all the
documentation he needed to move onto the base, he Was an aide to the admiral, Was on a
secret mission and needed housing immediately. Housing officials allowed him to move in
despite not having provided copies of his orders or a military pay Stub. Then at about 2 a.m. on
April 23, he showed up at the Dale Mabry gate and was Stopped for a routine security inspection.
An inspection of his car found two knives and an empty gun holster. Bennett denied having more
weapons when asked by a guard. Bennett, according to investigators, appeared confused during
the encounter, and Tampa police were called in. Police found a concealed Wcapon on Bennett

18

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTlCE [lG-RJN]

 

Case 1:18-cV-08653-VEC Document 66 Filed 11/16/18 Page 19 of 22

and upon inspection of the car found a loaded handgun, three more knives, a box of throwing
stars, a large machete, a collapsible baton, a sling shot with BBs and mace. Bennett also had a

 

[\)

10

ll

17

stun gun and had concealed weapons permits from Utah and Virginia. After being released by
police, Bennett returned to the gate, where he was arrested and read his rights. Bennett
refused a request by Air Force police to inspect his base housing, and investigators obtained a
search warrant through a military court. Once inside Bennett's housing, investigators found
seven loaded firearms, 9,389 rounds of ammunition, numerous knives, an electric stun gun
and a collapsible baton in addition to other weapons and unnamed prohibited material.
Under MacDill regulations, Bennett was supposed to report any weapons and ammunition
According to investigators, he failed to do so. Bennett was fired by Booz Allen Hamilton shortly
after the incident at the gate. The DUI charges against Bennett were dropped by state
prosecutors after Bennett, 4(), was charged with one count of making a false statement on a
matter within the jurisdiction of the executive branch of the government, one count of wearing
his uniform without authorization and one count of violating a defense property security
agreement by storing weapons and ammunition in his apartment without permission of the base.
Bennett has pleaded not guilty. The prosecution is scheduled to rest its case early tomorrow and

it may go to the jury Thursday afternoon Defense attorneys Wm\ld not say Wh€“fhPt Bennett Will

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

take the stand. Shortly after the incident at the Dale Mabry gate, Droba wrote a second annual
review of Bennett, who is still in the reserves, but has been stripped of his access to MacDill and
his top secret security clearance While he was still performing his military duties in an
exemplary fashion, Bennett failed the honor and integrity portions of the review. "Did Lt.
Bennett discredit the Army?" a prosecutor asked Drobna this morning "In my opinion," he
replied, "yes." [emphasis added]

haltman@tampatrib.com (813) 259-7629

19

PLAINTIFF’S SIXTEENTH REQUEST FOR JUDICIAL NOTICE [lG-RJN]

 

l\)

Case 1:18-cV-08653-VEC Document 66 Filed 11/16/18 Page 20 of 22

PUBLIC ARTIFACT EIGHT:

 

10

11

12

 

Amazon book entitled, “Shell Games: A Whistleblowing Report” by Scott Bennett

Internet URL:

https://www.amazon.com/Shell-Game-Whistleblowing~Scott-Bennett/dp/l312002603/ref=sr 1 1/131-0066338-
261 9418?ie=UTF8&qid=1542112503&sr=8-1&kevwords==scott+bennett

AeooT THE AUTHoP. "SHELL GAME"
The Betrayal and Cover~Up by the U.S.
Govelnmenl of the Union Bank o Swllzerland-
Tenonst aneal Flnance Connecllon lo
Edward Snowd 's leaks about Booz Allen
Hamlllon and U.S. Cenlral Command.

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Booz 1 Allen 1 Hamllton §§ UBS

strategy and technology consultants

nga and lecture seek lo
l modern psycno|o
-lnlel|lge

e Banklng

` ll
He l,as common alecl /illi over a hundred Feneral
R el 01 mllllary 0
o scanle us abuses ol power
A1

111 secret Sw'1ss Banl< Tem).' .
ll the help cl U.r~,on Bank el

A WH|ST EBLOWlNG REPORT
By 2LT Scott Bennett
-gnim ttth Psychologlca| Operalions Battal`lon

umwa ,|E“ HE|H us Army civil/mans-
M?; 14~'&5375€)
wrwa l»§u. com

Psycho|ogica| Operations Command

 

20

PLAINTIFF’S SIXTEENTH REQUEST F()R JUDICIAL NO'I`ICE [16~RJN]

 

 

 

Case 1:18-cV-08653-VEC Document 66 Filed 11/16/18 Page 21 of 22

1). GEoRGE swEIGERT, c/o
P.o. Box 152

 

MESA, AZ 85211 ~ §

 

 

 

 

3
4
5
IN THE UNITED STATES DISTRICT COURT
6 FOR THE SOUTHERN DISTRICT OF NEW YORK
7 (FOLEY SQUARE)
8 D. GEORGE SWEIGERT Case No.: l:l8-cv~08653-UA
9 Plaintiff,
10 vs.
11 JASON GOODMAN
19 n c 1 . CERTIFICATE OF SERVICE
UCICHL|CUIL
13
14 CERTIFICATE OF SERVICE
15
16 The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class
17 postage paid U.S. Mail to:
18
Jason Goodman
19 252 7'h Avenue #GS
New York, NY 10001
20
PRO SE DIVISION -- 200
21 Clerk of the Court
U.S. District Court for the SDNY
22 (FOLEY SQUARE)
500 Pearl Street
23 New York, New York 10007-1312
24 Respectfully dated this day/ z November, 2018,
25
/
26
27 D. GEORGE SWEIGERT
28

 

 

CERTIFICATE OF SERVICE

 

2
2
,..l
0
2
2
e
g

 

                     

3
P
00
1
/
6

1 1
1
NMBS 33

j

xU<m\_. mmm:

v
~

u@ >Z .vEO> >>mz
E

 

n..u._.
n=Im

:`mm_t u><o >mw.>_._mn Qman_xm

2 _>:moE

e lilS-CV-08653-V

 

 

 

NHmT~.oE: vier >>QZ .v_.~o% >>QZ

poo.&m feca scm

$E<:om §qu

>me 05 .E.~ t
v
comm EOOM .ZA

 

55 §§me .m.:
:5© 2c § few
:E>E mm O~E

 

 

Swa N< ,<
Nm~ XOm
O\U,DHMHU~H>>w HUMOM

 

